 

Case 2:19-mj-02225 Document 1 Filed on 06/05/19 in TXSD Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint

 

United States Courts
UNITED STATES DISTRICT COURT Southem Bate of Tors

for the JUN 05 2019

David J. Bradley, Clerk of Court

Southern District of Texas

 

 

 

 

United States of America )
V. )
Edward SANCHEZ CaseNo. ¢ -19-AAASM
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | December 2015 - August, 2016 __in the county of Nueces in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2260 a person, outside the United States, employing, uses, persuades, induces or

coerces any minor to engage in any sexually explicit conduct for the purpose
of producing any visual depiction of such conduct and knowingly receives,
transports, ships, distributes, sells, or possesses with intent to transport, ship,
sell, or distribute any visual depiction of a minor engaging in any sexually
explicit conduct, intending that the visual depiction will be imported into the
United States in violation of Title 18 United States Code Section 2260

This criminal complaint is based on these facts:

See attached document titled, "AFFIDAVIT"

@ Continued on the attached sheet.

LM de =D

Complainant's signature

Mark D. Rodriguez, Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

  

Date: Nwe iF AAG

  

Judge's signature

City and state: Corpus Christi, Texas Jason B. Libby, U.S. Magistrate Judge

Printed name and title

 

a
 

Case 2:19-mj-02225 Document 1 Filed on 06/05/19 in TXSD_ Page 2 of 4
AFFIDAVIT

. Tama Special Agent with the United States Department of Homeland Security,
Homeland Security Investigations, currently assigned to the Assistant Special Agent in
Charge office in Corpus Christi, Texas. I have been employed in this agency since
October of 2006, and my responsibilities include investigating criminal violations related
to offenses committed against the United States including but not limited to, child
exploitation and child pornography, including violations pertaining to the illegal
production, distribution, receipt, and possession of child pornography in violation of Title
18, United States Code, Section 2422. I have also received training in the area of child
exploitation and child pornography with regard to violations of Title 18 United States
Codes Sections 2252, 2252A, 2242 and 2260.

. Iam familiar with the information contained in this affidavit based upon the investigation
I have conducted and based on my conversations with other law enforcement officers
involved in this investigate, or who have engaged in numerous investigations involving
child exploitation.

. The facts in this affidavit come from my personal observations, my training and
experience and information obtained from other agents and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the criminal charges
being described below in this matter.

. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violation of 18 United States Code 2260, production of
child pornography, has been committed by Edward SANCHEZ.

PROBABLE CAUSE

. On August 8, 2016, the Corpus Christi Police Department (CCPD), Internet Crimes
Against Children’s (ICAC) received information that a Facebook user, later identified as
Edward SANCHEZ had. communicated with a 15 year old minor, hereby referred to as
G.P., via Facebook Messenger, requesting that she take and send 5 photographs of herself
with bra and panty and 5 photographs of herself naked in exchange for money. Naked
photos of G.P. were uploaded to Facebook Messenger and sent to SANCHEZ on March
5, 2016. SANCHEZ sent G.P. approximately 4075.65 pesos ($90.00 USD) via Western
Union.

. SANCHEZ sent the Money Transfer Control Number (MTCN) to G.P. via Facebook
Instant messenger so she could claim the money. CCPD identified that SANCHEZ had
indeed sent this wire transfer and several other wire transfers through Western Union to
the Philippines and other countries.

. CCPD researched the IP address for Facebook account, and found it to come back to a
Grande Communications account, registered to SANCHEZ’ residence in Corpus Christi
Texas.
 

8.

9.

10.

11.

12.

13.

14.

15.

16.

Case 2:19-mj-02225 Document 1 Filed on 06/05/19 in TXSD Page 3 of 4

CCPD discovered that SANCHEZ was outside the United States and was scheduled to re-
enter the United States from Germany on September 20, 2016.

On September 20, 2016, the CCPD ICAC unit obtained a state search warrant for
SANCHEZ’ residence in Corpus Christi, Texas. Surveillance was conducted at the
Corpus Christi International Airport, where SANCHEZ was identified and followed to
his residence in Corpus Christi, Texas.

On September 20, 2016, CCPD ICAC detectives and Homeland Security Investigations
(HSI) Corpus Christi executed a search warrant on SANCHEZ’ residence. During the
search of the residence, agents discovered various electronic devices in SANCHEZ’
possession, which included a Samsung SGH-M919 cell phone, containing a 16GB
SanDisk micro SD card, manufactured in China. Also discovered was an Asus X53
laptop computer with a 750GB Hitachi hard drive, manufactured in Thailand.

SANCHEZ was read his Miranda rights by CCPD detectives and he signed the form,
agreeing to speak to detectives without the presence of an attorney. SANCHEZ stated he
often travels to Thailand and to the Philippines for vacation. SANCHEZ stated that he
met G.P., a minor, from the Philippines and that she continuously kept asking him for
money so he asked her to send him 5 naked pictures of herself in exchange for money via
Western Union. SANCHEZ stated he continued to communicate with G.P. and if they
liked each other he would travel to meet her parents. SANCHEZ stated that when he
travelled to the Philippines, G.P. refused to meet him, and SANCHEZ threatened her that
he would expose her naked images on the internet. SANCHEZ also stated he was dating
another 17 year old Philippine minor, hereby referred to as R.R., whom he had sex with.
SANCHEZ stated he had nude photographs of R.R. on his cell phone.

On October 24, 2016 HSI Manila located and positively identified G.P. and confirmed
she was 15 years old and was the same girl who communicated with SANCHEZ on
Facebook.

G.P. was interviewed and stated she was a student in the Philippines and had met a 54
year old American named Wado Cano, also known as Edward SANCHEZ, while at her
school. G.P. stated she communicated with SANCHEZ via Facebook and that she sent
naked photographs of herself in exchange for money via Western Union. G.P. stated she
received approximately 4000 pesos. G.P. stated SANCHEZ wanted her to visit him alone
in his hotel room and she refused. SANCHEZ then threatened to show G.P’s naked
photographs to everyone at her school if she didn’t go into his hotel room alone. G.P.
stated she told her coach about this incident and they went to the City Police Station to
report the incident.

G.P. was shown an HSI photo lineup and positively identify Edward SANCHEZ as the
person she sent her nude photographs to.

On October 25, 2016 HSI Manila located and positively identified R.R. as the 17 year old
minor who had sex with SANCHEZ and sent naked photographs of herself to him.

R.R. stated she met SANCHEZ while visiting her younger sister at an academy. In
March 2016, SANCHEZ made a surprise visit to her town and went to R.R.’s home to
 

17.

18.

19.

20.

21.

 

Case 2:19-mj-02225 Document 1 Filed on 06/05/19 in TXSD Page 4 of 4

meet her parents. R.R. stated that she travelled with SANCHEZ to a hotel in another city,
where she stayed with SANCHEZ for 20 days. R.R. had sexual intercourse with
SANCHEZ twice during her stay. R.R. stated she sent SANCHEZ approximately 5 to 10
naked photographs of herself via the internet and SANCHEZ would send her money via
Western Union and bought her a cell phone. R.R. stated that SANCHEZ sent her a nude
image of the minor G.P. to show her that girls do many things for money. .

R.R. was shown an HSI, photo lineup and positively identify Edward SANCHEZ as the
person she had sex with.

A CCPD forensics analyst conducted an analysis of the devices seized from SANCHEZ,
discovering 10 images of child pornography of G.P. and approximately 48 images of
child pornography of R.R. on SANCHEZ’ Samsung cell phone memory card and laptop
hard drive.

On June 23, 2016, Sanchez sent text messages to G.P’s sister, asking her to help clear his
name, “My Philippine number is +XXXX. I will get you a phone like your sisters if you
do something for me. I would like you to clear my name. I am going to try to find
someone to help me clear my name. That she was my gf and I ask her to send me sexy
pictures cuz she’s my gf and she always wanted money.”

On October 9, 2018, Facebook provided records for the Wado Cano account, a brief
inspection revealed evidence that Sanchez had been communicating with what appeared
to be other underage females in foreign countries including the Philippines and Thailand.

The United States Attorney’s Office in Corpus Christi was contacted regarding the arrest
of SANCHEZ and prosecution was accepted by AUSA Brittany Jensen.

40/0).

Mark D. Rodriguez
Special Agent
Homeland Security Investigations (HS!)

SWORN TO AND BEFORE ME, PROBABLE CAUSE FOUND
THIS 5%

  
